Citation Nr: 1824517	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-29 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a respiratory disorder to include bronchitis.

3.  Entitlement to a disability rating greater than 10 percent for residuals of fracture to right third finger at distal interphalangeal joint.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to July 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of entitlement to service connection for bronchitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Tinnitus had its onset in service.

2.  The residuals of fracture to right third finger at distal interphalangeal joint manifests in a limitation of motion of a 1 inch gap or more between the right long finger fingertip and the proximal transverse crease of the palm and no favorable or unfavorable ankylosis of any right hand fingers.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for a disability rating greater than 10 percent for residuals of fracture to right third finger at distal interphalangeal joint are not met.  38 U.S.C. § 1155; 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a Diagnostic Codes 5216-5223, 5226, 5229, 7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The duty to notify has been met.  Neither the Veteran nor his representative has alleged prejudice with regard to the duty to notify.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  All released or submitted private treatment records have been associated with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with VA examinations in May 2013 and February 2015 for his residuals of a finger fracture and a VA examination in March 2013 for tinnitus.  The examinations for his residuals of a finger fracture were adequate.  The examiners reviewed the medical evidence of record in conjunction with the examination, and conducted a thorough medical examination of the Veteran.  The Veteran's pertinent symptomatology was recorded sufficiently to accurately adjudicate the claim.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient base upon which to reach a decision on the Veteran's claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the March 2013 VA tinnitus examination inadequate, but given the favorable disposition below, the examination report does not prejudice the Veteran.  Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II.  Service Connection for Tinnitus

A.  Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004)).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  
38 U.S.C. §§ 1111, 1113 (2012); 38 C.F.R. § 3.304(b) (2017).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

B.  Analysis

The Veteran asserts that his tinnitus had its onset during service.

The Veteran has a current diagnosis for bilateral tinnitus, which he describes as a constant ringing.  The Veteran is competent to report ringing in his ears.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has stated that he was a cannon crewmember during service.  His Form DD 214 confirms his military occupation specialty as a cannon crewmember.  The Board therefore finds that the Veteran's allegation of in-service noise exposure is credible and consistent with the circumstances of his military service.

The Veteran's service treatment records (STRs) do not show any complaints, treatment, or diagnosis for tinnitus.

The Veteran was afforded a VA examination on March 2013.  The Veteran reported recurrent tinnitus with onset during service.  The examiner stated she could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  In the absence of hearing loss or changes in hearing, the etiology of tinnitus cannot be determined to a reasonable degree or certainty based on the evidence.  This does not, however, rule out tinnitus as a symptom of other conditions associated with service.  Based on the evidence of record, the examiner opined that the Veteran's current hearing loss and tinnitus were less likely than not caused by or a result of military service noise exposure.  Because the examiner could only speculate in her medical opinion, the Board finds the examination to warrant reduced probative value.

The Board acknowledges that the Veteran is competent to report the events that occurred in service, as well as the onset and nature of his tinnitus symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In the instant case, the Veteran has consistently asserted that this ringing in his ears began in service and has continued ever since that time.  The Veteran is also competent to testify about observable symptoms or injury residuals.  Thus, the Veteran is competent to state that his tinnitus began during service, and that he has continued to experience tinnitus since service to the present.  The Board finds that there is sufficient persuasive evidence of record to establish the presence of tinnitus and likely continuity of symptoms from the time of service until the present.  38 C.F.R. § 3.303(b).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Board finds that the Veteran's assertions regarding the onset of his tinnitus and continuity of symptoms since service are credible.  As noted above, the Veteran has confirmed in-service noise exposure, and his description of an in-service noise exposure is consistent with the circumstances of his service as documented by his Form DD-214.  He has consistently stated that he experienced tinnitus during service and experiences it today, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible.

In sum, the Veteran has provided competent and credible evidence that he has had continuous symptoms of tinnitus since his discharge from active duty service, and the Board finds no reason to question the veracity of such statements.  Charles, 16 Vet. App. 370; Hayes v. Brown, 5 Vet. App. 60 (1993).  These statements, when viewed in relation to the Veteran's noise exposure in service, are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102; see also 38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 53-56.

Given the facts noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for tinnitus are met.

III.  Increased Rating for Residuals of a Right Finger Fracture

A.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Diagnostic Codes (DC) 5216 through 5223 pertain to favorable and unfavorable ankylosis of multiple digits.  The Veteran is not service connected for any other finger-related limitation of motion disabilities, making these ratings inapplicable.  38 C.F.R. § 4.71a.

DC 5226 warrants a maximum 10 percent disability rating for  unfavorable or favorable ankylosis of the long finger.  Id.

DC 5229 warrants a maximum 10 percent disability rating for limitation of motion of the long finger with a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees.  Id.

DC 7805 addresses scars and other effects of scars evaluated under DC 7800, 7801, 7802, and 7804.  38 C.F.R. § 4.118.  DC 7800 rates burn scars or scars of the head, face, or neck, and is not applicable here.  Id.  DC 7801 rates deep burn scars or deep scars  associated with underlying soft tissue damage not of the head, face or neck, and is not applicable here.  Id.  DC 7802 warrants a 10 percent disability rating for burn scars or scars due to other causes not of the head, face, or neck, that are superficial and nonlinear that cover an area or areas of 144 square inches (929 sq. cm.) or greater.  Id.  DC 7804 warrants a 10 percent disability rating for one or two unstable or painful scars.  Id.

B.  Analysis

Service connection for residuals of fracture to right third finger at distal interphalangeal joint was granted in a January 1999 rating decision at a noncompensable rate, effective July 13, 1998.  The disability rating was increased to 10 percent by the June 2013 rating decision, effective March 29, 2012.

The Veteran was afforded a VA examination on May 2013.  With regard to range of motion, the examiner found a finger flexion gap of less than 1 inch between the long finger fingertip and the proximal transverse crease of the palm.  Finger extension was limited by more than 30 degrees.  There was no objective evidence of painful motion in either flexion or extension.  No flare-ups were reported by the Veteran.  Limitation of motion was found to be due to the finger's deformity and not weakness, fatigability, incoordination, or pain on movement.  No ankylosis was found.

The Veteran was afforded another VA examination on February 2015.  Regarding range of motion, the examiner found a finger flexion gap of 1 inch or more between the long finger fingertip and the proximal transverse crease of the palm, with painful motion beginning at the 1 inch gap.  No finger extension limitations were found.  Functional loss or impairment of the long finger were found to be due to deformity and not weakness, fatigability, incoordination, or pain on movement.  No ankylosis was found.  With regard to flare-ups, the examiner stated that it is not possible to determine without resorting to mere speculation if additional limitation of motion is present due to pain during flare-ups or repeated use over time, because there is no conceptual or empirical basis for making such determination without directly observing function under these conditions.  The Veteran does have a scar, but it is not painful nor does its total area cover greater than 39 square centimeters.

Based on the medical evidence of record, the Board finds that a disability rating greater than 10 percent is not warranted.  There is no ankylosis of the long finger to warrant a rating under DC 5226.  The Veteran's scar is not painful and covers an area smaller than 144 square inches (929 sq. cm.), and does not warrant ratings under DC 7805.  The Veteran's limitation of motion is a gap of 1 inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible.  The functional loss or limitation was found to be due to the long finger's deformity and not due to weakness, fatigability, incoordination, or pain on movement.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran meets the criteria for a 10 percent rating but only the 10 percent rating under DC 5229.

The examiner was unable to make a determination of any limitation of motion due to flare-ups with resorting to mere speculation.  The examiner elicited relevant information as to the Veteran's flares regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  In support of this statement, the examiner stated there was no conceptual or empirical basis for making such determination without directly observing the long finger's functioning under these conditions.  The examiner's examination report complies with the requirements set forth by Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim for a disability rating greater than 10 percent for residuals of a fracture to right third finger at distal interphalangeal joint.  There is no reasonable doubt to be resolved and the claim must be denied.  38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.

A disability rating greater than 10 percent for residuals of fracture to right third finger at distal interphalangeal joint is denied.


REMAND

The Board finds that a remand is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

The Veteran's claim for service connection for bronchitis was initially denied in the June 2013 rating decision because there was no evidence of a present disability.  The Veteran has not been afforded a VA examination on this issue.  In December 2014, after the Veteran had filed his formal appeal but before the claim was certified to the Board, the RO associated VA treatment records with the Veteran's claims file.  A notation on April 30, 2013, at the Detroit VA Medical Center highlights that the Veteran has a past medical history that includes bronchitis.  Another medical note from April 2, 2012, referenced that the Veteran complained of a slight cold and cough, which are possible symptoms of bronchitis.

The VA treatment records demonstrate competent evidence of a current disability or persistent or recurrent symptoms of a disability.  The Veteran's STRs provide evidence of symptoms of the alleged disability manifesting during service.  The medical evidence indicates that the Veteran's persistent or recurrent symptoms may be associated with the Veteran's condition noted in service. However, there is insufficient evidence in the claims file for the Board to make a decision on the claim.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, a VA examination is warranted to obtain a medical opinion as to whether there is a nexus between the Veteran's present disability and his condition in service.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain copies of any outstanding records pertinent to the Veteran's claims.  Obtain, to the extent possible, all outstanding VA records of pertinent medical treatment, as well as any private medical records identified by the Veteran.  All records/responses received must be associated with the electronic claims file.  

2.  After all available records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's bronchitis.  The claims file must be reviewed and all necessary tests should be conducted.  All necessary tests should be conducted.

The examiner must provide the following opinions:

a).  Does the Veteran have a current diagnosis of a respiratory disorder to include bronchitis at any time during the appeal period?

b).  If yes, is it at least as likely as not (50 percent or greater) that the Veteran's respiratory disorder was incurred in or is otherwise related to his military service?

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner must provide a complete rationale for all findings and opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner  shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


